Case 6:20-cv-01007-ACC-LRH Document 1 Filed 06/10/20 Page 1 of 13 PageID 1



                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                             ORLANDO DIVISION

HILDA CHEVEREZ,
    Plaintiff,                                             Case No.:

v.                                                         Division:

ORANGE COUNTY NATIONAL
GOLF CLUB LLC.,
      Defendants.
______________________________/

                 COMPLAINT AND DEMAND FOR JURY TRIAL

      COMES NOW, the Plaintiff, HILDA CHEVEREZ, (hereinafter referred to as
“Plaintiff”), by and through undersigned legal counsel, and hereby brings this
action for damages against the Defendants, ORANGE COUNTY NATIONAL GOLF
CLUB LLC., (hereinafter referred to as “Defendants”), and states and alleges as
follows:
                      JURISDICTION, PARTIES AND VENUE

1.    Plaintiff brings this action for damages under 42 U.S.C §1981 (“Section
1981”), of the Civil Rights Act of 1964 for race discrimination, for violations of
Title VII of the Civil Rights Act of 1964, as amended (“Title VII”), the Florida Civil
Rights Act of 1992, as amended (“FCRA”), Fla. Stat. Section 760.01 et seq., and
declaratory relief.
2.    This Court has subject matter jurisdiction over this action pursuant to 28
U.S.C. § 1331 and 42 U.S.C. § 2000 et seq.
3.    Venue is proper pursuant to 28 U.S.C. §1391, because a substantial part
of the events or omissions giving rise to the allegations in this Complaint
occurred within this Judicial District and Defendant maintains a large business
presence in this Judicial District.
4.    Plaintiff is a citizen and resident of Florida and is otherwise sui juris.



                                      Page 1 of 7
Case 6:20-cv-01007-ACC-LRH Document 1 Filed 06/10/20 Page 2 of 13 PageID 2



5.       Defendant is Florida Corporation authorized to transact business in
Florida, its principal place of business is 16301 Phil Ritson Way, Winter Garden,
FL 34787 and maintains a large business presence in this District.
                               GENERAL ALLEGATIONS
6.       Plaintiff has satisfied all conditions precedent. See Exhibit A.
7.       Plaintiff has hired the undersigned attorneys and agreed to pay them a fee.
8.       Plaintiff requests a jury trial for all triable issues.
9.       At all times herein, Plaintiff was an employee of Defendant within the
meaning of Title VII and the FCRA.
10.      At all times herein, Defendant employed fifteen or more employees. This
Defendant is an “employer” within the meaning of Title VII and the FCRA.
                                          FACTS
11.      Plaintiff is Hispanic and a member of a protected class.
12.      Plaintiff worked for Defendant as a Housekeeper in Tampa, FL since May
4, 2018.
13.      During Plaintiff’s employment, she had no prior write-ups or reprimands
and was a good employee.
14.      Notwithstanding, Plaintiff was terminated on September 9, 2018 after
being falsely accused of stealing.
15.      Defendant’s reason for termination is pretext.
16.      Tom Hord and Robert Taylor, whom are both Caucasian, engaged in a
systematic scheme to frame Plaintiff for stealing and terminate Plaintiff based on
her race, color and national origin and in retaliation for Plaintiff’s complaints to
General Manager Tom Hord against General Manager Robert Taylor for racial
slurs.
17.      Specifically, Robert Taylor made racial comments and slurs to Plaintiff
such as, “go back to your country”.
18.      Plaintiff reported such treatment to Tom Hord and approximately three (3)
weeks later, Tom Hord called the police and falsely accused Plaintiff of stealing
and had her arrested. See Exhibit B.


                                         Page 1 of 7
 Case 6:20-cv-01007-ACC-LRH Document 1 Filed 06/10/20 Page 3 of 13 PageID 3



19.    No similarly situated Caucasian employee was subjected to such disparate
treatment.
20.    Defendant ignored Plaintiff’s complaints and no remedial action was
taken.
21.    Instead, Tom Hord and Robert Taylor took adverse employment action
against Plaintiff.
22.    Defendant took adverse action against Plaintiff for engaging in protected
activity under the FCRA and Title VII by terminating her employment and falsely
accusing her of stealing.
23.    Defendant’s actions were willful and done with reckless disregard for
Plaintiff’s rights under the FCRA and Title VII.

                     COUNT I: VIOLATION OF 42 U.S.C. §1981

24.    Plaintiff re-alleges and incorporates by reference paragraphs 1 through 23
of this Complaint as though fully set forth herein.
25.    Plaintiff is a member of a protected class based on Plaintiff’s race.
26.    Plaintiff was subjected to disparate treatment by Defendant based on
Plaintiff’s race including being terminated based on her race.
27.    The foregoing actions of Defendants constitute unlawful discrimination in
violation of 42 USC 1981.
28.    Defendant treated similarly situated white persons differently from
Plaintiff.
29.    At all times herein, Defendant acted maliciously, in bad faith, and with
willful, callous, wanton and reckless disregard for Plaintiff’s federally protected
rights.
30.    As a direct and proximate result of Defendant’s actions, Plaintiff has
suffered and continues to suffer irreparable loss and injury, including but not
limited to, humiliation, embarrassment, emotional distress, mental anguish, loss
of earnings and other employment benefits and job opportunities.
31.    Plaintiff was injured due to Defendant’s violations of 42 U.S.C. 1981, to
which Plaintiff is entitled to legal and injunctive relief.

                                      Page 1 of 7
Case 6:20-cv-01007-ACC-LRH Document 1 Filed 06/10/20 Page 4 of 13 PageID 4



      WHEREFORE, Plaintiff demands a trial by jury and judgment against
Defendants for relief as follows:

             a. A declaratory judgment finding the Defendants’ actions violated
                42 USC § 1981;
             b. That process issues and that this Court take jurisdiction over
                this case;
             c. An injunction restraining continued violation of law enumerated
                herein;
             d. Compensation for lost wages, benefits, and other remuneration;
             e. Reinstatement of Plaintiff to a position comparable to Plaintiff’s
                prior position, or in the alternative, front pay;
             f. An award of compensatory damages for an amount that would
                fully     compensate    and make        Plaintiff    whole   for   his
                damages, including       but      not      limited     to humiliation,
                embarrassment, emotional distress, and mental anguish,
                caused by Defendants' violations of law as described herein;
             g. An award of punitive damages to Plaintiff in an amount that
                would punish Defendants for the intentional, malicious, callous,
                bad faith, willful, wanton and reckless conduct alleged in this
                Complaint, and that would effectively deter Defendants from
                future discriminatory conduct;
             h. Prejudgment interest on all monetary recovery obtained;
             i. An award for attorneys' fees and costs pursuant to 42 U.S.C §
                1988 and other applicable law; and
             j. Any other relief the Court deems to be just, equitable and/or
                necessary.

                        COUNT II: TITLE VII VIOLATION
                             DISCRIMINATION
32.   Plaintiff re-alleges and incorporates by reference paragraphs 1 through 23
of this Complaint as though fully set forth herein.

                                    Page 1 of 7
 Case 6:20-cv-01007-ACC-LRH Document 1 Filed 06/10/20 Page 5 of 13 PageID 5



33.   Plaintiff is a member of a protected class under Title VII.
34.   Plaintiff was subjected to disparate treatment on the basis of her race and
national origin; specifically, because she is Hispanic.
35.   Defendant knew or should have known of the disparate treatment suffered
by Plaintiff and failed to intervene or take prompt and effective remedial action
in response.
36.   Defendant’s actions were willful and done with malice.
37.   Plaintiff was injured due to Defendant’s violations of Title VII, to which
Plaintiff is entitled to legal and injunctive relief.

      WHEREFORE, Plaintiff demands a trial by jury and judgment against
Defendants for relief as follows:

               a. A jury trial on all issues so triable;
               b. That process issues and that this Court take jurisdiction over
                  this case;
               c. An injunction restraining continued violation of law enumerated
                  herein;
               d. Compensation for lost wages, benefits, and other remuneration;
               e. Reinstatement of Plaintiff to a position comparable to Plaintiff’s
                  prior position, or in the alternative, front pay;
               f. Compensatory damages for an amount that would fully
                  compensate        and make         Plaintiff    whole       for    her
                  damages, including        but      not     limited      to humiliation,
                  embarrassment, emotional distress, and mental anguish,
                  caused by Defendants' violations of law as described herein;
               g. Punitive damages to Plaintiff in an amount that would punish
                  Defendants for the intentional, malicious, callous, bad faith,
                  willful, wanton and reckless conduct alleged in this Complaint,
                  and       that   would     effectively     deter Defendants       from
                  future discriminatory conduct;
               h. Prejudgment interest on all monetary recovery obtained;

                                       Page 1 of 7
 Case 6:20-cv-01007-ACC-LRH Document 1 Filed 06/10/20 Page 6 of 13 PageID 6



              i. An award for attorneys' fees and costs incurred in prosecuting
                  these claims; and
              j. Any other relief the Court deems to be just, equitable and/or
                  necessary.

                       COUNT III: TITLE VII RETALIATION

38.   Plaintiff re-alleges and incorporates by reference paragraphs 1 through 23
of this Complaint as though fully set forth herein.
39.   Plaintiff is a member of a protected class under Title VII.
40.   Plaintiff exercised or attempted to exercise her rights under Title VII,
thereby engaging in protected activity under Title VII.
41.   Defendant retaliated against Plaintiff for engaging in protected activity
under Title VII by terminating her employment.
42.   Defendant has taken material adverse action against Plaintiff.
43.   Defendant’s actions were willful and done with malice.
44.   Plaintiff was injured due to Defendant’s violations of Title VII, for which
Plaintiff is entitled to legal and injunctive relief.

      WHEREFORE, Plaintiff demands a trial by jury and judgment against
Defendants for relief as follows:

              a. That process issues and that this Court take jurisdiction over
                  this case;
              b. That this Court enter a declaratory judgment against Defendant,
                  stating that Defendant interfered with Plaintiff’s rights under
                  Title VII;
              c. Compensation for lost wages, benefits, and other remuneration;
              d. Reinstatement of Plaintiff to a position comparable to Plaintiff’s
                  prior position, with back pay plus interest, pension rights and
                  all benefits;
              e. Front pay;



                                       Page 1 of 7
 Case 6:20-cv-01007-ACC-LRH Document 1 Filed 06/10/20 Page 7 of 13 PageID 7



              f. Compensatory damages for an amount that would fully
                 compensate         and make        Plaintiff      whole       for    her
                 damages, including        but      not       limited      to humiliation,
                 embarrassment, emotional distress, and mental anguish,
                 caused by Defendants' violations of law as described herein;
              g. Punitive damages to Plaintiff in an amount that would punish
                 Defendants for the intentional, malicious, callous, bad faith,
                 willful, wanton and reckless conduct alleged in this Complaint,
                 and     that     would     effectively       deter Defendants       from
                 future discriminatory conduct;
              h. Prejudgment interest on all monetary recovery obtained;
              i. An award for attorneys' fees and costs incurred in prosecuting
                 these claims; and
              j. Any other relief the Court deems to be just, equitable and/or
                 necessary.

               COUNT IV: FCRA VIOLATION (DISCRIMINATION)

45.   Plaintiff re-alleges and incorporates by reference paragraphs 1 through 23
of this Complaint as though fully set forth herein.
46.   Plaintiff is a member of a protected class under FCRA.
47.   Plaintiff was subjected to disparate treatment on the basis of her race and
national origin; specifically, because she is Hispanic.
48.   Defendant’s actions were willful, knowing and voluntary, and otherwise
done with malice and/or reckless indifference for Plaintiff’s rights.
49.   Plaintiff was injured due to Defendant’s willful violations of the FCRA, to
which Plaintiff is entitled to legal and injunctive relief.

      WHEREFORE, Plaintiff demands a trial by jury and judgment against
Defendants for relief as follows:

              a. That this Court enter a declaratory judgment against Defendant,
                 stating that Defendant retaliated against Plaintiff because

                                      Page 1 of 7
Case 6:20-cv-01007-ACC-LRH Document 1 Filed 06/10/20 Page 8 of 13 PageID 8



                Plaintiff exercised or attempted to exercise her rights under the
                FCRA;
             b. Enter an injunction enjoining or permanently restraining
                Defendant from further continued violation of law enumerated
                herein;
             c. Award back pay to Plaintiff plus interest and all benefits;
             d. Award liquidated damages to Plaintiff;
             e. Compensatory damages for an amount that would fully
                compensate       and make         Plaintiff    whole       for    her
                damages, including       but      not     limited      to humiliation,
                embarrassment, emotional distress, and mental anguish,
                caused by Defendants' violations of law as described herein;
             f. Punitive damages to Plaintiff in an amount that would punish
                Defendants for the intentional, malicious, callous, bad faith,
                willful, wanton and reckless conduct alleged in this Complaint,
                and       that   would    effectively     deter Defendants       from
                future discriminatory conduct;
             g. Prejudgment interest on all monetary recovery obtained;
             h. An award for attorneys' fees and costs incurred in prosecuting
                these claims; and
             i. Any other relief the Court deems to be just, equitable and/or
                necessary.

                          COUNT V: FCRA RETALIATION

50.   Plaintiff re-alleges and incorporates by reference paragraphs 1 through 23
of this Complaint as though fully set forth herein.
51.   Plaintiff is a member of a protected class under the FCRA.
52.   Plaintiff exercised or attempted to exercise her rights under the FCRA,
thereby engaging in protected activity under FCRA.
53.   Defendant retaliated against Plaintiff for engaging in protected activity
under the FCRA by terminating her employment.

                                    Page 1 of 7
 Case 6:20-cv-01007-ACC-LRH Document 1 Filed 06/10/20 Page 9 of 13 PageID 9



54.   Defendant has taken material adverse action against Plaintiff.
55.   Defendant’s actions were willful, knowing, voluntary, and otherwise done
with malice and/or reckless disregard for Plaintiff’s rights.
56.   Plaintiff was injured due to Defendant’s violations of FCRA, to which
Plaintiff is entitled to legal and injunctive relief.

      WHEREFORE, Plaintiff demands a trial by jury and judgment against
Defendants for relief as follows:

              a. That this Court enter a declaratory judgment against Defendant,
                  stating that Defendant retaliated against Plaintiff because
                  Plaintiff exercised or attempted to exercise her rights under the
                  FCRA;
              b. Enter an injunction enjoining or permanently restraining
                  Defendant from further continued violation of law enumerated
                  herein;
              c. Award back pay to Plaintiff plus interest and all benefits;
              d. Award liquidated damages to Plaintiff;
              e. Compensatory damages for an amount that would fully
                  compensate        and make         Plaintiff    whole       for    her
                  damages, including        but      not     limited      to humiliation,
                  embarrassment, emotional distress, and mental anguish,
                  caused by Defendants' violations of law as described herein;
              f. Punitive damages to Plaintiff in an amount that would punish
                  Defendants for the intentional, malicious, callous, bad faith,
                  willful, wanton and reckless conduct alleged in this Complaint,
                  and       that   would     effectively     deter Defendants       from
                  future discriminatory conduct;
              g. Prejudgment interest on all monetary recovery obtained;
              h. An award for attorneys' fees and costs incurred in prosecuting
                  these claims; and



                                       Page 1 of 7
Case 6:20-cv-01007-ACC-LRH Document 1 Filed 06/10/20 Page 10 of 13 PageID 10



              i. Any other relief the Court deems to be just, equitable and/or
                 necessary.


                   COUNT VI: NEGLIGENT TRAINING AND
                 INADEQUATE POLICIES AND PROCEDURES
57.   Plaintiff re-alleges and incorporates by reference paragraphs 1 through 23
of this Complaint as though fully set forth herein.
58.   Defendant owed a duty of reasonable care to the Plaintiff with respect to
the training of employees in the prevention of discriminatory conduct which is
safeguarded by Federal and state law.
59.   Defendant owed a duty of reasonable care to adopt and implement
adequate policies and procedures to prevent employees from continuing such
discrimination to patrons.
60.   Defendants breached this duty through its agents, servants, and/or
employees who were at all times acting within the course and scope of their
employment, such negligence includes but is not limited to:
         a. Failing to provide and maintain a non-discriminatory work
             environment.
         b. Failing to adequately train their employees concerning the federal
             anti-discrimination laws.
         c. Failing to adequately train and supervise their employees.
         d. Failing to establish policies and procedures for protection of all
             patrons who seek to dine in Defendant’s restaurant.


61.   It was reasonably foreseeable to Defendants, that without proper
implementations of such policies and procedures and/or training that an
incident of discrimination would occur.
62.   Each of the foregoing acts or omissions whether taken singularly or in any
combination, was a proximate cause of the incidents and damages made the
basis of this action.



                                    Page 1 of 7
Case 6:20-cv-01007-ACC-LRH Document 1 Filed 06/10/20 Page 11 of 13 PageID 11



63.   Defendants’ negligence was of such a character as to make Defendants
guilty of gross negligence. The conduct of Defendants were in heedless and
reckless disregard of the rights of Plaintiff, and involved a want of care so as to
indicate a conscious indifference to the rights, welfare, and safety of Plaintiff.
64.   Plaintiffs seek exemplary damages as may be found to be proper under the
circumstances.

      WHEREFORE, Plaintiff demands a trial by jury and judgment against
Defendants for relief as follows:

             a. Award compensatory damages for an amount that would fully
                 compensate         and make        Plaintiff    whole       for    her
                 damages, including        but      not     limited      to humiliation,
                 embarrassment, emotional distress, and mental anguish,
                 caused by Defendants' violations of law as described herein;
             b. Punitive damages to Plaintiff in an amount that would punish
                 Defendants for the intentional, malicious, callous, bad faith,
                 willful, wanton and reckless conduct alleged in this Complaint,
                 and     that    would      effectively     deter Defendants       from
                 future discriminatory conduct;
             c. Prejudgment interest on all monetary recovery obtained;
             d. An award for attorneys' fees and costs incurred in prosecuting
                 these claims; and
             e. Any other relief the Court deems to be just, equitable and/or
                 necessary.

                    COUNT VII: MALICIOUS PROSECUTION

65.   Plaintiff re-alleges and incorporates by reference paragraphs 1 through 23
of this Complaint as though fully set forth herein.

66.   Defendant maliciously and without probable cause instituted a criminal
prosecution against the Plaintiff. See Exhibit B.


                                      Page 1 of 7
Case 6:20-cv-01007-ACC-LRH Document 1 Filed 06/10/20 Page 12 of 13 PageID 12



66.   Defendant’s acts and conduct as described above constituted the legal
cause of the criminal prosecution against the Plaintiff.
67.   Defendant is liable for damages to Plaintiff caused by Defendant’s failure
to take efforts to cease the prosecution of the Plaintiff after Defendant knew or
should have known that there was a complete lack of any evidence that Plaintiff
had committed a crime.
68.   Plaintiff’s criminal prosecution resulted in a bona fide termination on the
merits of the case. See Exhibit C.
69.   As a direct and proximate cause of the Defendant’s conduct, Plaintiff
suffered extreme damages, including but not limited to emotional injury, great
pain and suffering, damage to his reputation, loss of earning and loss of ability
to earn money in the future. These losses are permanent and continuing and the
Plaintiff will suffer these losses in the future.
70.   Defendant’s actions were malicious, willful, wanton and evidence a
deliberate disregard for Plaintiff’s right to be free from arrest without probable
cause, particularly where the Defendant failed to fully and completely investigate
the facts before reporting the incident to the Police Department.


      WHEREFORE, Plaintiff demands a trial by jury and judgment against
Defendants for relief as follows:

              a. Award compensatory damages for an amount that would fully
                 compensate         and make        Plaintiff    whole       for    her
                 damages, including        but      not     limited      to humiliation,
                 embarrassment, emotional distress, and mental anguish,
                 caused by Defendants' violations of law as described herein;
              b. Punitive damages to Plaintiff in an amount that would punish
                 Defendants for the intentional, malicious, callous, bad faith,
                 willful, wanton and reckless conduct alleged in this Complaint,
                 and     that     would     effectively     deter Defendants       from
                 future discriminatory conduct;

                                      Page 1 of 7
Case 6:20-cv-01007-ACC-LRH Document 1 Filed 06/10/20 Page 13 of 13 PageID 13



             c. An award for attorneys' fees and costs incurred in prosecuting
                these claims; and
             d. Any other relief the Court deems to be just, equitable and/or
                necessary.


           PRAYER FOR RELIEF AND DEMAND FOR JURY TRIAL

   Plaintiff demands a trial by jury on all issues so triable as a matter of right
and prays that the Court grant relief as stated herein.

Respectfully submitted,
Dated this 10 day of June 2020.

                                     BLACK ROCK TRIAL LAWYERS




                                     By:___________________________
                                     Gil Sanchez, Esq.
                                     Florida Bar Number: 735981
                                     Sabrina Franco, Esq.
                                     Florida Bar Number: 1017076
                                     201 S. Westland Ave.
                                     Tampa, Florida 33606
                                     (813) 254-1777 Office
                                     (813) 254-3999 Facsimile
                                     gil@blackrocklaw.com
                                     sabrina@blackrocklaw.com
                                     Attorneys for Plaintiff




                                    Page 1 of 7
